—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Gerges, J.), rendered February 2, 1999, convicting him of murder in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that the Supreme Court committed reversible error by refusing to charge the jury on justification pursuant to Penal Law § 35.15. We disagree. Viewing the record in the light most favorable to the defendant, we find no reasonable view of the evidence to support a justification defense (see, People v Reynoso, 73 NY2d 816). Thompson, J. P., Sullivan, Krausman and Florio, JJ., concur.